Transportation of freight. On plaintiff’s statement of facts for admission, pursuant to paragraph 9 of the Memorandum Order as to Procedure in Common Carrier Cases issued March 11, 1953, and on defendant’s response thereto admitting that there is due plaintiff the sum of $10,618.93; and on plaintiff’s written consent to entry of judgment in that amount; and it appearing that all general and material facts were disposed of, judgment for the plaintiff was entered for the agreed amount, $10,618.93.